UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 13, 2012 CHINA YIDA HOLDING, CO. (Exact name of registrant as specified in its charter) Delaware 000-26777 50-0027826 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 28/F Yifa Building No. 111 Wusi Road Fuzhou, Fujian, P. R. China (Address of principal executive office) (Zip Code) +86 (591) 2830 8999 Registrant’s telephone number, including area code: Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2.below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13c-4(c)) Item 4.01Changes in Registrant’s Certifying Accountant. Dismissal of Previous Independent Registered Public Accounting Firm On April 13, 2012, the Audit Committee of China Yida Holding, Co. (hereinafter referred to as “we”, “us,” “our” or the “Company”) approved the dismissal of Friedman LLP (“Friedman”) as our independent registered public accounting firm, effective immediately. Friedman’s reports on our financial statements as of and for the fiscal years ended December 31, 2011 did not contain an adverse opinion or disclaimer of opinion and were not qualified or modified as to uncertainty, audit scope, or accounting principles. During the fiscal years ended December 31, 2011 and 2010 and through the dismissal of Friedman on April 13, 2012, there were (1) no disagreements with Friedman on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedures, which disagreements, if not resolved to the satisfaction of Friedman, would have caused Friedman to make reference to the subject matter of the disagreements in connection with its reports, and (2) no events of the type listed in paragraphs (A) through (D) of Item 304(a)(1)(v) of Regulation S-K. We furnished Friedman with a copy of this disclosure on April 13, 2012, providing Friedman with the opportunity to furnish the Company with a letter addressed to the SEC stating whether it agrees with the statements made by us herein in response to Item 304(a) of Regulation S-K and, if not, stating the respect in which it does not agree.We have received the requested letter from Friedman, and a copy of such letter is filed as Exhibit 16.1 to this current report on Form 8-K. Engagement of New Independent Registered Public Accounting Firm Concurrent with the decision to dismiss Friedman as our independent auditor, the Audit Committee appointed KCCW Accountancy Corp. (“KCCW”) as our independent auditor. Prior to engaging KCCW, neither the Company nor anyone acting on its behalf consulted KCCW with respect to (i) the application of accounting principles to a specified transaction, either completed or proposed, or the type of audit opinion that might be rendered on the Company’s financial statements, and neither a written report was provided to the Company or oral advice was provided that EFP concluded was an important factor considered by the Company in reaching a decision as to the accounting, auditing or financial reporting issue; or (ii) any matter that was the subject of a disagreement or reportable events set forth in Item 304(a)(1)(iv) and (v), respectively, of Regulation S-K. Item 9.01 Financial Statements and Exhibits. 16.1.Letter from Friedman LLP, dated April 17, 2012. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CHINA YIDA HOLDING, Co. Dated: April 17, 2012 By: /s/Minhua Chen Name: Minhua Chen Title: Chief Executive Officer
